Citation Nr: 1333417	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  09-27 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence to reopen a claim for service connection for renal glycosuria has been received.

2. Whether new and material evidence to reopen a claim for service connection for diabetes mellitus has been received.

3. Entitlement to service connection for diabetes mellitus.

4. Entitlement to service connection for pterygium.

5. Entitlement to service connection for atrophy of the testes.

6. Entitlement to service connection for hypertension.

7. Entitlement to service connection for claimed bilateral hearing loss disability.

8. Entitlement to service connection for tinnitus.

9. Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to April 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the RO.

A November 1988 rating decision denied service connection for diabetes (addressed primarily as renal glycosuria).  A November 1989 Board decision denied diabetes mellitus.  In May 2002, the Veteran filed a claim to reopen the issue of service connection for diabetes mellitus.  In July 2007, he submitted service connection claims for diabetes mellitus, renal glycosuria, and the other enumerated claims on the title page.  

A review of the Virtual VA paperless claims processing system reveals that the Veteran's appellant brief dated September 2013 is associated with the record.  There are no pertinent records on the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for diabetes mellitus and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a November 1988 rating decision, the RO denied service connection for renal glycosuria.  He was provided notice.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2. Evidence received since the November 1988 rating decision is cumulative of the evidence that was of record at the time of that decision and does not relate to the basis for the prior denial.

3. In a November 1989 decision, the Board denied service connection for diabetes mellitus.

4. Evidence received since the November 1989 Board decision is relevant, probative, and not cumulative.

5. Pterygium was noted at entry into service, and there was no worsening of the pre-existing pterygium in service.

6. Atrophic right testicle was noted at entry into service, and there was no worsening of the pre-existing atrophy of testes in service.

7. The Veteran does not have a bilateral hearing loss disability of either ear as defined in VA law and regulations.

8. Tinnitus did not manifest in service or for many years thereafter, and is unrelated to service.

9. Pes planus was manifest in service.


CONCLUSIONS OF LAW

1. The November 1988 rating decision denying service connection for renal glycosuria is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

2. Evidence received since the November 1988 rating decision is not new and material and the claim for entitlement to service connection for renal glycosuria is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. The Board's November 1989 denial of the Veteran's application to reopen his claim for entitlement to service connection for diabetes mellitus is final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 2002); 38 C.F.R § 20.1100(a) (2013).

4. Evidence received since the November 1989 Board decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5. Pre-existing pterygium was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).

6. Pre-existing atrophy of the testes was not aggravated by service. 38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).

7. Bilateral hearing loss disability was not incurred in or aggravated by service and organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

8. Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

9. Pes planus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice letter in August 2007.  The Veteran was notified of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

The RO also provided a post-adjudication letter, or a revised VCAA letter, in August 2009 to include notice regarding the claim to reopen service connection for diabetes mellitus.  The Board notes that although the August 2007 letter did not discuss the claim to reopen service connection for renal glycosuria, the Board finds that this defect was cured in the subsequent issuance of the June 2009 statement of the case which outlined the regulations pertaining to an application to reopen a claim.  

Furthermore, the April 2010 supplemental statement of the case combined the issues concerning diabetes mellitus and renal glycosuria as the latter was considered to be intertwined with the diabetes mellitus issue.  Thus, the RO phrased the issue as whether new and material evidence has been submitted to reopen the claim for service connection for diabetes mellitus associated with renal glycosuria.  The RO reopened this issue and denied service connection.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service medical records and lay statements have been associated with the record.  

Additionally, with respect to hearing loss and tinnitus claims, the Veteran was afforded a VA examination in May 2010 and the examiner provided an etiological opinion with respect to his claims.  The Board finds that the VA examination in May 2010 is fully adequate as the VA examiner reviewed the Veteran's claims folder, examined the Veteran, considered the Veteran's self-reported history of noise exposure and symptomatology, and provided an opinion that is consistent with the rest of the evidence of record.  

VA has not afforded the Veteran a comprehensive medical examination relating to his claims for pterygium and atrophy of the testes.  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. 

A VA examination under the standards of McLendon is not warranted in this case.  Although the Board notes a current disability for pterygium and atrophy of the testes fulfilling the first prong of McLendon, the second element is not met here.  There is no evidence of an event, injury, or disease in service with respect to these claims.  Service treatment records show that there was no worsening of the pre-existing pterygium and atrophy of testes due to an event in service.  Although the Board is aware that the lack of contemporaneous medical records showing an event in service is not a sufficient basis to find that such event did not occur, see Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), the Board may still weigh the lack of contemporaneous evidence in conjunction with the other evidence in the claims folder.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (Judge Lance's concurring opinion suggests that a lack of contemporaneous evidence may be a fact that the Board can consider and weigh against a Veteran's lay evidence when such consideration is not prohibited.).  

To that end, the Veteran's lay statements as to the worsening of his ptergyium and atrophy of testes are not credible when weighing its probative value against that of the service treatment records, which reflects that the Veteran did not complain of a worsening of his pre-existing conditions.  In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the Court held that where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required.  Id. at 39.  In contrast to the first and third prongs of 38 C.F.R. § 3.159(c)(4)(i), the second prong did "not qualify the quality of the evidence needed to meet its threshold: the evidence must establish that there was a disease, injury, or event in service."  Id.  

Lastly, VA is not required to secure an examination in connection with the claim to reopen service connection for renal glycosuria.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (noting that once the Board decides a claim cannot be reopened the Secretary's duty to provide the appellant with a medical examination is extinguished).  

Thus, the Board finds that referral of these claims for an examination to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for these two claims (psychiatric disorder and hypertension).  There is no competent evidence of an event, injury, or disease occurred in service or that otherwise indicates possible relationships to service.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Governing Laws and Regulations

Reopening a Previously Denied Claim

Generally, a claim which has been denied in a final unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7103(a), 7104(a), 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet.App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him.").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether there is new and material evidence is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  However, the Board notes that according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Analysis - Claim to Reopen

Renal Glycosuria

In August 1988, the Veteran filed a claim for service connection for diabetes.  By way of a rating decision in November 1988, the RO denied service connection for diabetes.  That rating decision considered service connection for conditions identified as diabetes mellitus and renal glycosuria.  The RO explicitly reasoned that renal glycosuria was shown by way of tests performed in service in January 1964.  The RO concluded, "[s]ound medical opinion hold that renal glycosuria is an inherited trait" and "it pre-existed service and not aggravated by service."  The Veteran submitted a timely notice of disagreement (NOD) to the November 1988 rating decision as to the issue of diabetes without reference to renal glycosuria.  He did not indicate disagreement with renal glycosuria.  A statement of the case was issued in December 1988 as to the issue of diabetes mellitus and a substantive appeal was timely filed as to that issue, not renal glycosuria, and the claim was subsequently before the Board for appellate jurisdiction.  Accordingly, the Board finds that as the Veteran did not file a timely NOD as to the renal glycosuria, nor was new and material evidence submitted within the one-year appeal period, the November 1988 RO rating decision became final.  38 U.S.C.A. § 4105; 38 C.F.R. § 20.302.

In July 2007, the Veteran filed a claim for service connection for renal glycosuria, which was effectively an application to reopen the claim.  At the time of the November 1988 rating decision, the evidence of record included service treatment records, revealing a finding of renal glycosuria, VA treatment records from 1988, and lay statements.  The RO denied the claim for service connection for renal glycosuria primarily because it was a congenital developmental disease.  The evidence submitted in support of the Veteran's claim since the rating decision in November 1988 was a photocopy from a medical dictionary which defines "renal failure" without any supporting statements as to this document.  VA treatment records from 2007 to 2009 also did not mention renal glycosuria.  

On this record, the Board finds that no new and material evidence has been received to reopen the claim of service connection for renal glycosuria.  The submitted evidence (excerpt from medical dictionary) does not relate to a fact necessary to substantiate the claim.  The medical dictionary excerpt merely provides a definition of a medical condition.  At the time of the prior denial, there was evidence of in-service renal glycosuria.  In addition, the Agency of Original Jurisdiction made a determination as to the etiology of the condition.  There was no evidence of a nexus to service.  As such, this evidence does not cure any prior evidentiary defect.

Accordingly, the Board finds that new and material evidence has not been submitted, and the application to reopen the issue of service connection for renal glycosuria is denied.  38 U.S.C.A. § 5108.

Diabetes Mellitus

In November 1989, the Board denied service connection for diabetes mellitus.  Generally, a Board decision is final.  See 38 U.S.C.A. §7104(a); 38 C.F.R. § 20.1100(a).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  As the Veteran did not seek, and the Chairman did not order, reconsideration, the Board's November 1989 decision became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100(a).

The Board's denial of service connection was based on the fact that clinical findings consistent with diabetes mellitus were not sufficiently demonstrated in service or one year after service.  The Board found that diabetes mellitus was not demonstrated until many years after service.  The evidence before the Board was service treatment records, VA treatment records from 1988 to include the VA examination for diabetes mellitus, and lay statements.  Since the Board decision, the Veteran submitted an August 2007 letter from G.H.B., a physician's assistant, stating that "it is likely as not that [the Veteran's] diabetes is related to his problems that occurred while he was in the military."  

In sum, at the time of the prior denial, there was evidence of in-service renal glycosuria and a post-service diagnosis of diabetes mellitus.  However, there was no evidence of a nexus to service.  The August 2007 letter, probative value aside, goes to cure a prior evidentiary defect - e.g., nexus between the disease and service which was not previously substantiated in the Board decision in November 1989.  Hence, this evidence is not cumulative.

Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 . 


Principles and Regulations of Service Connection

As an initial matter, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension and an organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § §  1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Additional laws and regulations apply, however, when there is evidence that a disability preexisted service.  Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A pre-existing disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)).  

Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b). Compare 38 U.S.C.A. § 1154(b) (requiring "clear and convincing evidence" to rebut presumption of service incurrence based on lay testimony of veteran who engaged in combat with the enemy).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) .

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Ptergyium

The Veteran contends that his current ptergyium is aggravated by service.  As the Veteran was noted to have mild ptergyium of the right eye at the time of enlistment, the presumption of soundness does not attach.  The separation examination confirms that this condition existed prior to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Service treatment records show that the Veteran did not complain of his pterygium condition, receive treatment for it, nor do they show that the condition increased in severity at any point during service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In fact, on the March 1964 report of medical history, the Veteran indicated that he was in good health and denied any eye trouble.  

Post service VA treatment records document pterygium in his right eye as a current condition as he has complained of the condition and other symptomatology involving his right eye.  

A review of the entire record shows no support for the pleading that the pre-existing pterygium was aggravated by, or increased in severity, as a result of an event in service.  The Veteran has not made any specific contentions to support his claim of aggravation.  In any event, such contentions would not be credible against the service treatment records, which are the most probative evidence of record indicating that the Veteran's pterygium condition did not undergo a worsening due to any event in service as the Veteran did not seek treatment for this problem, and he denied having any eye-related problems at the time of separation.  

In sum, pterygium was noted at entry and the presumption of soundness does not attach.  Furthermore, since the most probative evidence establishes that the pterygium did not increase in severity during service, the presumption of aggravation does not attach.  In essence, the pterygium was not incurred in or aggravated by service.

For the foregoing reasons, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).

Atrophy of the Testes

The Veteran contends that he has atrophy of the testes that was aggravated by service.  Upon enlistment examination, a physical examination of the genitourinary system revealed abnormal results and atrophic right testicle was noted upon entry, thus the presumption of soundness does not attach.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The condition was also noted upon separation examination.  Service treatment records show no complaints, treatments for, or any worsening of the atrophic testicle condition.  In fact, on the report of medical history at separation, the Veteran indicated that he was in good health and no complaints of the genitourinary system were indicated.  

Post service VA treatment records do not indicate any treatment for atrophy of the testes.  However, a current disability is found because the Board finds that the Veteran is competent to identify this condition.  Lay witnesses are competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay witnesses are also competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Yet, the evidence must show that the Veteran's atrophic testicle condition underwent an increase in disability for the purposes of his aggravation claim.  As previously indicated, the evidence of record shows no such worsening or increase in severity for this particular condition.  Once again, the Veteran does not provide specific statements supporting his aggravation claim as to this issue.  Even so, such statements are not credible in light of the service treatment records which indicate that the Veteran did not have any problems with this condition during service, as he so stated upon separation.  A full review of the evidence shows that the most probative evidence of record (the service treatment records) show that the Veteran's atrophy of testes did not increase in severity due to an event in service.

In sum, atrophic testicle was noted at entry and the presumption of soundness does not attach.  Furthermore, since the most probative evidence establishes that the atrophic testicle did not increase in severity during service, the presumption of aggravation does not attach.  In essence, atrophy of the testes was not incurred in or aggravated by service.

For the foregoing reasons, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss Disability

The Veteran contends that his claimed bilateral hearing loss disability is due to noise exposure in service.  Specifically, he asserts on his May 2010 substantive appeal that as an air defense missiles crewman in the Army, he was exposed to noise which caused his currently claimed hearing loss disability.  As the Veteran's DD Form 214 confirms his military occupational specialty, and as such noise exposure is consistent with the circumstances of his service, the Board concedes that the Veteran had noise exposure in service.  See 38 U.S.C.A. § 1154(a).

There are specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and a higher threshold level indicates some degree of hearing impairment, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On this record, it is established that he does not have a bilateral hearing loss disability for VA compensation purposes.  As mentioned, the Court in Hensley has explained that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further opined that 38 C.F.R. § 3.385 operates only to establish when hearing loss can be service connected.  Id. at 159.  Regardless of when the criteria of 38 C.F.R. § 3.385 are met; a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  Id.

Upon entrance into service in February 1961, an audiometric examination for hearing acuity was not conducted, but the whispered voice test indicated 15/15.  
The Board notes that prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards must be converted to ISO-ANSI standards.  However, in this case, the audiometric tests results conducted at the March 1964 separation examination appears to reveal findings in accordance with ISO-ANSI, particularly when considering it in the context of the rest of the evidence of record, to include the VA examination in May 2010.  The VA examiner in 2010 reviewed the March 1964 audiometric findings and the results of the whispered voice test at entry.  She noted separation hearing tests results revealed clinically normal hearing bilaterally for the 500 Hertz through 8000 Hertz.  She read the March 1964 results in accordance with ISO-ANSI given the nature of the reported decibel figures.  To apply the conversion here would not resolve with the current audiometric findings.  Thus, a conversion from ASA to ISO-ANSI is not necessary.

Upon separation in March 1964, reported puretone thresholds in decibels were the following.




HERTZ



500
1000
2000
3000
4000
RIGHT
10 
5 
15 
--
10 
LEFT
20 
20 
15 
--
5

At 8000 Hertz, results in both ears were 5 decibels.  Thus, hearing in both ears at separation was normal.  See Hensley v. Brown, 5 Vet. App. at 157.

However, the Board acknowledges that even "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service".  Id. at 160.

The Veteran underwent a VA audiometric evaluation in May 2010 during which the examiner reviewed the claims folder, to include the separation audiometric results, and considered the Veteran's self-reported symptomatology and reports of noise exposure both during and after service.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
25
LEFT
15
20
15
35
30

Speech recognition scores using the Maryland CNC Test were 100 percent (right ear) and 96 percent (left ear).  The right ear was found to have clinically normal hearing and the left ear was found to have normal to mild sensorineural hearing loss.

As such the Veteran does not have a current bilateral hearing loss disability for compensation purposes under VA standards as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition score was not less than 94 percent.  See 38 C.F.R. § 3.385.  The objective test results are controlling in this case.  While as a general matter the Board must consider whether a veteran's particular disability is the type of disability for which lay evidence is competent, Kahana v. Shinseki, 24 Vet. App. 428, 433 , n. 4 (2011), in the case of whether hearing loss constitutes a disability, the applicable regulation reflects that specific audiometric test scores must be used to make this determination. 

Consequently, while the Veteran is competent to testify to his in-service noise exposure and current hearing difficulties, he is not competent to establish that he has a current bilateral hearing loss disability under VA law.  Moreover, the Veteran has not reported that any competent professional diagnosed him with a bilateral hearing loss disability pursuant to the applicable regulation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis).  

The Court also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met; a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  See Hensley, 5 Vet. App. At 159.  To the extent that the Veteran is asserting that his current hearing loss is related to service, the Board finds that the Veteran's assertions are the only supporting evidence submitted to show an etiological connection between his hearing loss and service.  Post-service evidence is devoid of a showing of complaints and/or treatment related to hearing loss following active service until years thereafter.  

The May 2010 VA examiner opined that the Veteran's sensorineural hearing loss in the left ear is not related to his military noise exposure history and she cited to medical literature explaining that most scientific evidence indicates that previously noise-exposure ears are not more sensitive to future noise exposure and that hearing loss due to noise does not progress once the exposure to noise is discontinued.  Thus, relying on medical principles stating that there is no scientific basis for delayed onset noise-induced hearing loss, she found for a negative nexus opinion for the left ear hearing loss.  She indicated that no opinion was necessary as to etiology of the right ear as the right ear currently has clinically normal hearing, but given the medical principles that the examiner is relying on, the opinion would not be any different for the right ear.

To the extent that the Veteran is able to observe continuity of bilateral hearing loss, his opinion is outweighed by the medical evidence.  Simply stated, the Veteran's service treatment records (containing no evidence of abnormal hearing) and VA negative opinion outweigh the Veteran's contentions.  Neither the Veteran nor his representative has presented or identified existing audiometric testing results that meet the requirements of pertinent VA regulation.

Since the appellant has an organic disease of the nervous system, the Board has considered the provisions of 38 C.F.R. § 3.303(b) and presumptive service connection.  However, since he does not have a hearing loss disability, it necessarily follows that he did not have a disability manifest to a compensable degree.  Similarly, in the absence of a current disability 38 C.F.R. § 3.303(b) does not assist the appellant.  The presence or absence of a disease process is just one factor to be considered as there still must be a disability.  See 38 U.S.C.A. § 1110, 1131.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran does not have a hearing loss disability of either ear as such disability is defined in the applicable regulation.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for entitlement to service connection for a bilateral hearing loss disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus

The Veteran contends that his current tinnitus is due to noise exposure in service.  Specifically, he asserts on his May 2010 substantive appeal that as an air defense missiles crewman in the Army, he was exposed to noise which caused his tinnitus.  As the Veteran's DD Form 214 confirms his military occupational specialty, and as such noise exposure is consistent with the circumstances of his service, the Board concedes that the Veteran had noise exposure in service.  See 38 U.S.C.A. § 1154(a).

Upon enlistment examination, the Veteran's ears and drums were normal and he denied having any ear trouble.  At separation, the examination indicated the same.  He also denied having any ear trouble on his separation report.  Service treatment records show no complaints, treatments, or diagnosis of tinnitus or hearing-related problems.  

The Veteran was afforded a VA examination in May 2010.  The examiner considered the Veteran's self-reported history of noise exposure, to include a positive history of noise exposure both during and after service.  The examiner noted that there was no current diagnosis of tinnitus.  The examiner clarified that she had asked the Veteran if he has a history of ringing or sounds in his ears and he replied "no."  Thus, without a disability found, the examiner did not render a nexus opinion.  

In any event, tinnitus is the type of disability where the lay witness is competent to state that he experiences tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  However, the statement made to the VA examiner and the statements made in connection with the Veteran's claim for service connection for tinnitus are conflicting.  In determining whether statements submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As there is no internal consistency as to the Veteran's own statements, the finding is against a current tinnitus disability.  

However, even if the Board accepts the Veteran's statements of having tinnitus to be true, the most probative evidence of record (the Veteran's service treatment records) still finds against a nexus between tinnitus and noise exposure in service.  The Board acknowledges that the appellant is generally competent to link his current tinnitus to noise exposure in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's contradicting statements - statements indicating no tinnitus disability in service or upon separation, statements to the VA examiner in 2010 indicating no ringing in his ears, and statements made in connection with a claim for VA benefits indicating that he has tinnitus due to service - diminish the Veteran's credibility as to linking his currently claimed tinnitus to noise exposure in service.  Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet.App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  In this case, the statements made to treating physicians (in-service examiner and VA examiner) are more probative than the statements the Veteran makes in connection for VA benefits.

For the foregoing reasons, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).

Pes Planus

The Veteran contends that his pes planus is due to service.  The Veteran's feet were normal upon entrance examination.  Upon separation, the examining physician indicated that the Veteran's feet were abnormal as he had pes planus, two degrees, asymptomatic.  Service treatment records from May 1963 indicate that the Veteran had a diagnosis of callosity of the right foot, lateral aspect and he complained of having foot problems, particularly with the right foot, in service.

VA treatment records indicate that the Veteran was fitted for orthotics for his feet in 2007.  Despite an absence of post-service flatfeet diagnosis, the Board finds that the Veteran has a current pes planus disability.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) ("pes planus is the type of condition that lends itself to observation by a lay witness").  

As to proving a nexus between the pes planus the Veteran currently has and the pes planus noted in service, the Board finds that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a claimant's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As the Veteran is competent to say that his current pes planus is the same disability he experienced in service, and in light of the fact that there is nothing in the record that contradicts this, service connection for pes planus is granted.

ORDER

The application to reopen the claim for service connection for renal glycosuria is denied.

The application to reopen the claim for service connection for diabetes mellitus is granted.

Service connection for ptergyium is denied.

Service connection for atrophy of the testes is denied.

Service connection for a claimed bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.

Service connection for pes planus is granted.


REMAND

The issues of service connection for diabetes mellitus and hypertension must be remanded for further evidentiary development prior to final adjudication of the claim.

The Veteran currently has a diagnosis of adult onset diabetes mellitus.  Service treatment records show that there was a presence of sugar in the Veteran's urine.  The enlistment examination on February 1961 shows on urinalysis, there was one plus sugar with urine negative for sugar on recheck, diabetes of any sort were not indicated as an existing condition at the time.  A January 1964 clinical record shows three urinalyses which were positive for sugar.  The impression was possible diabetes mellitus, but it was ultimately reported that the Veteran had renal glycosuria.  The Veteran was also held over for 46 days from separation for further testing for a diabetic condition.  The Veteran indicated to the VA examiner in October 1998 that the doctors could not confirm whether or not he had diabetes but that when he was given sugar, it would spill over into his urine must faster than normal.  This is confirmed by the January 1964 service treatment record.  Furthermore, the Board notes that the January 1964 consultation report in service indicates a finding of renal glycosuria by studies performed at that time.  Expressed in the summary of findings was a note that some [medical professionals] believe that renal glycosuria will develop into diabetes mellitus, but that this was not proven medically.  Statements submitted by the Veteran indicate that his diabetes mellitus was brought on by stress, thus linked to service.  See statement, February 1989.  

The VA examination in October 1988 did not provide an etiological opinion as to the diabetes mellitus and its relationship to the Veteran's service.  The August 2007 letter from G.H.B. indicates a relationship between the diabetes condition and problems in service, but no supporting rational is attached to the opinion.  Thus, the Board finds that a remand is necessary to ascertain whether the Veteran's current diabetes mellitus is causally or etiologically related to service.

With respect to hypertension, the Veteran's blood pressure reading upon entrance was 162/90 and 132/82 at separation.  Although there was an elevated blood pressure noted at entrance, the Veteran did not have hypertension noted in service and he did not have hypertension noted at separation.  He was first diagnosed with hypertension in 2007 as reflected by this record.  

As the Board finds that there may be a possible relationship between hypertension and diabetes mellitus, we also remand the hypertension issue for a medical opinion addressing the etiology of the Veteran's hypertension.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate steps to obtain a medical opinion from a VA examiner to determine whether the Veteran's current diabetes mellitus and hypertension are causally or etiologically related to service.  The claims folder must be available to the examiner for review and must be reviewed prior to rendering a medical opinion in this case.

The examiner should specifically address the whether the service treatment records show any indication of diabetes mellitus in service.  Specifically, as there are findings showing sugar in urine in service (see service treatment records dated January 1964), is this an indication that the current diabetes mellitus had an onset in service?

Is it likely, unlikely, or at least as likely as not (that the Veteran's current diabetes mellitus is related to any event in service?  Did diabetes mellitus manifest to a degree of at least 10 percent within one year from separation from service?

Regardless of the opinion rendered for diabetes mellitus, please continue to address the following.

With respect to hypertension, is there any relationship between the Veteran's current hypertension and his diabetes mellitus?  

Is the Veteran's current hypertension related to any aspect of the Veteran's service?  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2. After completing the indicated development, the RO/AMC should readjudicate the Veteran's claim remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and any recognized representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


